Honorable George W. McNiel Auditor of the State of Texas Sam Houston State Office Building Austin, Texas 78711
Re: Whether junior colleges are required to collect tuition for noncredit vocational technical courses
Dear Mr. McNiel:
Your request for an opinion concerns the following rider to the General Appropriations Act of 1977:
  On or before the dates for reporting official enrollments each semester to the Texas Education Agency, each Public Junior College shall collect in full from each student that is to be counted for State Aid purposes the amounts set as tuition by the respective governing boards.
Acts 1977, 65th Leg., ch. 872, at 3005. A similar provision appears in the current appropriations act. Acts 1979, 66th Leg., ch. 843, at 2781.
You ask the following questions:
  1. Does the appearance of this provision at this place in the General Appropriations Act establish a requirement to collect tuition for non-credit vocational-technical courses?
  2. May the governing board of a public junior college set a tuition and/or fee rate of zero for noncredit vocational-technical courses reported for funding through the Texas Education Agency? If not, is the rate to be charged left to the discretion of the board?
  3. Is tuition collection required for vocational-technical credit courses funded through the Texas Education Agency?
Each semester, public junior colleges submit reports of official enrollments to the Coordinating Board, Texas College and University System, and to the Texas Education Agency. These reports are used in determining future state appropriations. Even though the Coordinating Board generally oversees the operation of public junior colleges, see section 130.001, Education Code, the Texas Education Agency, by virtue of its responsibility to administer vocational education in Texas public schools, provides funds for vocational education to public junior colleges. See Educ. Code §§ 11.41, 11.42, ch. 31. Public junior colleges must, therefore, report all contact hours for vocational-educational courses to the Texas Education Agency and all hours for academic courses to the Coordinating Board. The language of the appropriations provision cited therefore refers to tuition collection for vocational education courses.
Public junior colleges wishing to participate in state funding must comply with section 54.051 of the Education Code. See Educ. Code § 130.003(b)(4), Attorney General Opinions MW-38 (1979); H-103 (1973). Without exception, all provisions of section 54.051 which could apply to junior colleges require tuition per semester credit hour.
As your letter suggests, it apparently has been generally understood, both by your office and by the various junior colleges, that the phrase `semester credit hours' in section 54.051 means that tuition must be assessed for all courses offered for credit, but not for non-credit courses. We conclude that this is a reasonable interpretation of this section, and that any course, whether academic or vocational, offered for credit in a public junior college wishing to participate in state funding must be offered on a tuition basis. By necessary implication, no tuition is required for non-credit courses.
Since no statute requiring tuition for non-credit courses exists, the governing board of each junior college may, under the terms of section 130.002 of the Education Code, set tuition and/or fee rates for non-credit courses. Section 130.002 states:
All authority not vested by this chapter or by other laws of the state in the coordinating board or in the Central Education Agency is reserved and retained locally in each of the respective public junior college districts or in the governing boards of such junior colleges as provided in the laws applicable.
Therefore, in answer to your second question, rates charged for non-credit courses are left to the discretion of the governing boards of public junior colleges, which discretion necessarily includes setting a fee rate of zero.
We answer your first question in the negative. It does not appear from the plain language of the subject appropriations provision that the legislature intended to impose a tuition structure on public junior colleges. Instead, only such tuition as the various governing bodies deem appropriate need be collected by the specified date.
 SUMMARY
A rider to the General Appropriations Act found at Acts 1977, 65th Legislature, chapter 872, at 3005, does not establish a requirement to collect tuition for non-credit vocational technical courses.
A governing board of a public junior college has full discretion in setting tuition and/or fees for non-credit vocational-technical courses, including a fee rate of zero. Tuition is required, however, for vocational-technical courses taken for credit pursuant to sections 54.051 and 130.003(b)(4) of the Education Code.
Very truly yours,
  Mark White Attorney General of Texas
  John W Fainter, Jr. First Assistant Attorney General
  Prepared by Eva Loutzenhiser Assistant Attorney General